Citation Nr: 1530071	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  13-26 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach, Florida


THE ISSUES

1.  Entitlement to payment or reimbursement of non-VA medical expenses for an emergency room visit at John F. Kennedy Medical Center, Atlantis, Florida, on October 6-7, 2011.

2.  Entitlement to payment or reimbursement of non-VA medical expenses for an emergency room visit at Wellington Regional Medical Center, Wellington, Florida, on October 11, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1983 to March 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a two administrative decisions issued in April 2013 by the VA Medical Center in West Palm Beach, Florida ("VAMC West Palm Beach"), which denied separate claims of entitlement to reimbursement of unauthorized medical expenses for an emergency room (ER) visit at John F. Kennedy Medical Center, Atlantis, Florida ("JFK Medical Center"), on October 6-7, 2011 ("JFK Medical Center reimbursement claim"), and for an emergency room visit at Wellington Regional Medical Center, Wellington, Florida ("WRMC") on October 11, 2011 ("WRMC reimbursement claim").  The Veteran disagreed with the denial of her WRMC reimbursement claim in April 2012.  She disagreed with the denial of her JFK Medical Center reimbursement claim in June 2012.  She perfected timely appeals of both reimbursement claims in August 2013.  Because VAMC West Palm Beach is the VAMC of jurisdiction in both of these appeals, the Board will adjudicate both of them in this decision.


FINDINGS OF FACT

1.  The Veteran incurred medical expenses for withdrawal seizures, alcohol abuse, bipolar disorder, and transaminitis in the ER at JFK Medical Center on October 6-7, 2011; prior authorization for such treatment was not given by VA, nor can it be implied.

2.  The Veteran incurred medical expenses for alcohol intoxication in the ER at WRMC on October 11, 2011; prior authorization for such treatment was not given by VA, nor can it be implied.

3.  At the time of the Veteran's admission to JFK Medical Center on October 6, 2011, and at the time of her admission to WRMC on October 11, 2011, service connection was in effect for PTSD, evaluated as 70 percent disabling effective June 6, 2006, and for perforated left eardrum, nasal bone fracture, excision of verruca in the left toe, and status-post condyloma of the cervix, vulva, and anus, each evaluated as zero percent disabling effective July 1, 1996.

4.  The services provided to the Veteran by JFK Medical Center on October 6-7, 2011, and by WRMC on October 11, 2011, were not rendered in response to a medical emergency.

5.  At the time of the Veteran's admission to JFK Medical Center on October 6, 2011, and at the time of her admission to WRMC on October 11, 2011, a VA facility was feasibly available, and an attempt to use VA beforehand would have been considered reasonable by a prudent layperson due to the non-emergent nature of the Veteran's conditions for which she sought treatment at both private facilities.

6.  The record evidence shows that, on admission to JFK Medical Center on October 6, 2011, the Veteran was very intoxicated.

7.  The record evidence shows that, on admission to WRMC on October 11, 2011, the Veteran was somnolent but easily arousable by voice and had consumed excessive alcohol for 8 hours prior to her admission.

8.  The record evidence shows that, at the time of her admission to JFK Medical Center on October 6, 2011, and at the time of her admission to WRMC on October 11, 2011, the Veteran was enrolled in the VA health care system.

9.  The Veteran is financially liable to JFK Medical Center for the treatment that she received in the ER at this facility on October 6-7, 2011, and to WRMC for the treatment that she received in the ER at this facility on October 11, 2011.

10.  The record evidence shows that, at the time of her admission to JFK Medical Center on October 6, 2011, and at the time of her admission to WRMC on October 11, 2011, she was enrolled as a participant in Medicare Part A and Part B and had private health insurance.


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement for the cost of unauthorized private medical expenses for an emergency room visit at John F. Kennedy Medical Center, Atlantis, Florida, on October 6-7, 2011, have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002, 17.1005 (2014).

2.  The criteria for payment or reimbursement for the cost of unauthorized private medical expenses for an emergency room visit at Wellington Regional Medical Center, Wellington, Florida, on October 11, 2011, have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002, 17.1005 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Board notes at the outset that the United States Court of Appeals for Veterans Claims (Court) has not clarified whether the VCAA is applicable to claims involving payment or reimbursement of unauthorized medical expenses.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the Court held that the VCAA, with its expanded duties to notify and assist claimants, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA).  Similarly, the statute at issue in this matter is not found in Chapter 51 and is located in Chapter 17 of Title 38.  In Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not stated explicitly, the Court appeared to assume that the VCAA is applicable to a Chapter 17 claim.  The Court also held in Beverly that any failure by VA to comply with the VCAA notice requirements in that case constituted non-prejudicial error.  See also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing non-prejudicial error).

Moreover, the provisions of Chapter 17 of 38 U.S.C.A. and 38 C.F.R. contain their own notice requirements.  Regulations at 38 C.F.R. §§ 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.

Having reviewed the record evidence, and to the extent the VCAA is applicable, the Board finds that VA has satisfied the duties to notify and to assist in this case.  In March 2013, VAMC West Palm Beach concluded that the VCAA was not applicable to these claims because there was no reasonable possibility that such assistance would aid in substantiating the claims.  The April 2012 Statement of the Case set forth relevant regulations and explained the reasons and bases for the denial of the Veteran's currently appealed claims.  The Veteran's claims file also contains private medical records from JFK Medical Center and WRMC pertaining to the treatment in question.  In summary, the Board finds that there is no evidence of any VA error in notifying or assisting the Veteran which reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The Veteran seeks payment or reimbursement of unauthorized medical expenses for separate ER visits to JFK Medical Center on October 6-7, 2011, and to WRMC on October 11, 2011.  She essentially contends that she was hospitalized overnight at JFK Medical Center for treatment of (unspecified) service-connected disability.  She also contends that the ambulance which transported her to WRMC on October 11, 2011, refused to transport her to the nearest VA medical facility and she was treated at WRMC for service-connected PTSD and self-medicating behavior to treat this disability.

As noted, at the time that the Veteran was seen in the ER at JFK Medical Center on October 6, 2011, and when she was seen several days later at WRMC on October 11, 2011, service connection was in effect for PTSD, evaluated as 70 percent disabling effective June 6, 2006, and for perforated left eardrum, nasal bone fracture, excision of verruca in the left toe, and status-post condyloma of the cervix, vulva, and anus, each evaluated as zero percent disabling effective July 1, 1996.  Service connection has not been awarded for any additional disabilities at any time since October 2011, including during the pendency of this appeal.

The record evidence shows that the Veteran presented to the ER at JFK Medical Center on October 6, 2011, complaining, "I am having tremors" and also complained of "a possible seizure.  The [Veteran] states that she has been feeling 'shaky' all day and had unwitnessed episodes of [loss of consciousness] with incontinent.  History of alcohol abuse and subsequent withdrawals complicated with seizures.  The [Veteran] complains of nausea and feeling bugs on her arms."  A recent admission to a VAMC was noted and the Veteran had been discharged 2 days earlier apparently after wandering off from detoxification and psychiatric care.  The Veteran "has been drinking since discharge" from the VAMC.  The Veteran had not been compliant with her medication regimen (Depakote).  She reported drinking "at least 4 bottles of Cisco, 2 cans of beer and liquor daily."  She had restarted drinking heavily in July 2011.  She smoked 1/2 pack of cigarettes daily and had used cocaine "last night."  

Physical examination on admission to the ER at JFK Medical Center showed she was disheveled, appeared older than her stated age, intact extraocular movements, pupils equal, round, and reactive to light and accommodation, full orientation, and slurred speech.  The assessment included seizures, alcohol abuse, bipolar disorder, and transaminitis.  The Veteran was admitted to JFK Medical Center "with possible seizure and alcohol withdrawal."

Following the Veteran's admission, a JFK Medical Center employee noted that she had called VA and was informed by a VA employee that the Veteran had private health insurance (through Humana) and was enrolled in Medicare Part A and Part B.  The VA employee contacted by JFK Medical Center on October 6, 2011, also purportedly informed this private facility that VA did not "do detox and they have no medical beds today."

While hospitalized overnight at JFK Medical Center on October 6-7, 2011, the Veteran was started on Ativan as needed for alcohol abuse and Seroquel for bipolar disorder.  She "remained asymptomatic during her hospital stay.  She also insisted to be transferred [sic] to VA Hospital and the [Veteran] was suggested to follow up with a primary care physician in a week's time after being discharged from here."  The psychiatry service cleared the Veteran for discharge home.  The discharge diagnoses were withdrawal seizures, alcohol abuse, bipolar disorder, and transaminitis.  She was discharged on October 7, 2011.

The Veteran was seen in the ER at WRMC on October 11, 2011, complaining of alcohol intoxication "just prior to arrival."  The Veteran did not know how much alcohol she had ingested.  She had been transported by ambulance to the ER.  The emergency medical services (EMS) technicians who transported the Veteran to the ER at WRMC informed the ER clinicians that the Veteran had consumed "excessive [alcohol] over the last 8 hours."  The Veteran arrived to the ER "somnolent but easily arousable by voice."  A history of seizures and bipolar was noted.  The Veteran reported regular alcohol use, occasional tobacco use, and denied drug use.  Physical examination showed pupils equal, round, and reactive to light and accommodation, extraocular movements intact, full orientation, and normal speech.  The Veteran refused blood and urine testing.  She was observed for several hours in the ER and had no significant symptoms.  At discharge from the ER, she was fully oriented and appropriate.  The diagnosis was alcohol intoxication.  The Veteran was discharged home on a routine discharge from ER.

In an April 2012 notice of disagreement with the denial of her WRMC Medical Center reimbursement claim, the Veteran stated:

On 10/11/11, I was very sick.  I was suffering PTSD and bipolar occurrences and self-medicating.  I was on the critical list for suicide prevention.  I passed out in front of Wal-Mart.  When the ambulance came they said they could not take me to the VA.  They took me to [WRMC].  [WRMC] left me in a hallway, would not contact my mother until 430pm.  They did not transport me to the VA.  My mother brought me to the VA and I had a fever of over 103 [degrees].  The VA kept me for 10 days.  Clearly, this was an emergency.

In an Administrative Note dated on May 30, 2012, and included in the claims file, a VA psychiatrist stated that the Veteran had requested that she review the record of her care "(including my care and other mental health providers) and make note of the disorder(s) treated during August through October 2011."  This VA psychiatrist also stated:

I reviewed the record and note that during this time period the focus on treatment was multifactorial including (as indicate in my discharge summaries and mental health consult and progress notes) stabilization of mood (anxiety, depression) as well as addressing substance related issues.  Thus, it is apparent that [the Veteran] had symptomatic mental illness during this time period which occurred concurrent to but not secondary to substance use.

In a June 2012 notice of disagreement with the denial of her JFK Medical Center reimbursement claim, the Veteran asserted that she had been "hospitalized due to service-connected disability."  The Veteran referred to a letter written by a VA psychiatrist and dated on May 30, 2012 (discussed above) as support for her claim.

Laws and Regulations

In adjudicating a claim for payment or reimbursement of medical expenses, the Board must make an initial factual determination as to whether VA gave prior authorization for non-VA medical care received at a private facility.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  See Similes v. Brown, 6 Vet. App. 555, 557 (1994).

When the Veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for him to be paid or reimbursed for the medical expenses incurred for that treatment if required criteria are met.  See 38 U.S.C.A. §§ 1725 and 1728 (West 2014).  Application of either statute generally is dependent on whether the claimant has an adjudicated service-connected disability.

Effective October 10, 2008, the provisions of 38 U.S.C.A. §§ 1725 and 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This law made various changes to Veteran's mental health care and also addresses other health care related matters.  The changes are liberalizing in that they make reimbursement for medical expenses mandatory instead of discretionary, as well as expanding the definition of "emergency treatment" beyond the point of stabilization.  Most importantly, the changes apply the more liberal prudent layperson standard for determining whether an actual medical emergency existed under either 38 U.S.C.A. §§ 1725 or 1728. 

Effective May 21, 2012, VA amended its regulations regarding payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities to conform with amendments made to 38 U.S.C.A. § 1725 by the Expansion of Veteran Eligibility for Reimbursement Act, Pub. L. No. 111-137, 123 Stat. 3495 (2010).  Specifically, VA amended 38 C.F.R. §§ 17.1001, 17.1002, 17.1004, and 17.1005 to expand the qualifications for payment or reimbursement to Veterans who receive emergency services in non-VA facilities and to establish accompanying standards for the method and amount of payment or reimbursement.  These amendments also state that VA will provide retroactive payment or reimbursement for emergency treatment received by a Veteran in certain circumstances.  See 77 Fed. Reg. 23,615-23,618 (April 20, 2012). 

In general, under 38 U.S.C.A. § 1728, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, there must be a showing that three criteria are met:

(a) the care and services rendered were either: (1) for an adjudicated service-connected disability, (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, (3) for any disability of a Veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a Veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j) (2000)); and 

(b) the treatment was for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and 

(c) VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  

See 38 U.S.C.A. § 1728 (West 2014); 76 Fed. Reg. 79069, 70070 (to be codified at 38 C.F.R. § 17.120).  All three statutory requirements found in 38 U.S.C.A. § 1728 must be met before the reimbursement may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

The Veterans Millennium Health Care and Benefits Act, which became effective in May 2000, also provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those Veterans who are active Department health-care participants (enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725. 

To be eligible for reimbursement under this Act, the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) The Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).  See also 38 C.F.R. § 17.1002.  

Failure to satisfy any of the criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility.  See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(g).  These criteria are conjunctive, not disjunctive; thus, all of the criteria found in 38 U.S.C.A. § 1725 must be met before payment will be authorized.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (holding that use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of entitlement to payment or reimbursement of non-VA medical expenses for an emergency room visit at John F. Kennedy Medical Center, Atlantis, Florida ("JFK Medical Center"), on October 6-7, 2011.  The Board notes initially that the Veteran does not contend, and the record evidence does not indicate, that her emergency room (ER) visit at John F. Kennedy Medical Center, Atlantis, Florida ("JFK Medical Center"), on October 6-7, 2011, was "authorized" by VA.  The record evidence shows that the Veteran currently is enrolled in the VA healthcare system and receives outpatient treatment from VA and was enrolled and receiving outpatient treatment at all times relevant to this appeal (i.e., in October 2011).  Having reviewed the record evidence, the Board concludes that the Veteran's ER visit at JFK Medical Center on October 6-7, 2011, was not authorized by VA either explicitly or implicitly.  See 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54; see also Similes, 6 Vet. App. at 557.

The Board also finds that the Veteran is not entitled to payment or reimbursement of non-VA medical expenses for an ER visit at JFK Medical Center on October 6-7, 2011, under either applicable statute governing such claims.  See generally 38 U.S.C.A. §§ 1725, 1728 (West 2014).  The Veteran essentially contends that she should be reimbursed for the cost of non-VA medical expenses incurred during this ER visit under at least one of these statutes.  The Veteran also essentially contends that her ER visit at JFK Medical Center constituted a medical emergency.  The record evidence does not support her assertions regarding her entitlement to reimbursement under either of the governing statutes or her assertions that her ER visit at JFK Medical Center was a medical emergency.  The evidence shows instead that the Veteran received treatment at the ER at JFK Medical Center on October 6-7, 2011, for non-emergent medical conditions.

The Board notes initially that the Veteran's claim does not meet all three of the criteria set out in 38 U.S.C.A. § 1728 in order for payment or reimbursement to be authorized under this statute.  First, service connection is not in effect for withdrawal seizures, alcohol abuse, and transaminitis treated in the ER at JFK Medical Center on October 6-7, 2011.  The Veteran also does not contend, and the evidence does not indicate, that this ER visit was for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability.  A review of the claims file demonstrates that the Veteran does not experience a total disability, permanent in nature, resulting from a service-connected disability.  The Veteran further is not a participant in a rehabilitation program and has not been medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i).  See 38 U.S.C.A. § 1728(a).

Second, the record evidence shows that the Veteran's ER visit at JFK Medical Center on October 6-7, 2011, was for non-emergent conditions (withdrawal seizures, alcohol abuse, bipolar disorder, and transaminitis).  There is no indication in the medical evidence of record that the Veteran's treatment in the ER at JFK Medical Center on October 6-7, 2011, was for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Id.

Third, the Veteran finally contends that VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  See 38 U.S.C.A. § 1728(c).  There is no credible indication that the Veteran actually attempted to call or visit any VA health care facility on October 6, 2011, when she was admitted to the ER at JFK Medical Center, or, if she had, that she would not have received treatment that same day.  

The Board acknowledges that internal notes taken by an employee of JFK Medical Center on October 6, 2011, suggest that this facility contacted VA on that date and was informed by a VA employee that the Veteran had private health insurance (through Humana) and was enrolled in Medicare Part A and Part B.  The VA employee contacted by JFK Medical Center on October 6, 2011, also purportedly informed this private facility that VA did not "do detox and they have no medical beds today."  It is unclear from a review of this record what VA facility was contacted on October 6, 2011, and the record does not credibly show that VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  Id.  The records from JFK Medical Center indicate that the Veteran had been discharged from a VA medical center 2 days earlier and apparently "wandered [off from] Detox and psychiatric care" at this same VA facility.  This persuasively suggests that the Veteran had been treated at a VA medical center recently for the same non-emergent medical conditions for which she sought treatment at JFK Medical Center 2 days later.  This also persuasively suggests that the Veteran's discharge from a VA medical center 2 days prior to her ER visit at JFK Medical Center on October 6, 2011, was involuntary and/or against medical advice as it appears that she simply wandered away from the VA medical center.  

Given the foregoing, and especially in light of the Veteran's failure to contact VA beforehand for treatment of her non-emergent medical conditions before she went to the ER at JFK Medical Center, the Board cannot conclude that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part and that VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  Id.  Indeed, VA treatment records dated in 2011 document episodes in which the Veteran presented at the West Palm Beach VAMC in an intoxicated state for which she received Detox services.  Because all three statutory requirements under 38 U.S.C.A. § 1728 have not been met, payment or reimbursement is not authorized under this statute.  See 38 U.S.C.A. § 1728 (West 2014); see also Zimick, 11 Vet. App. at 49, and Hayes, 6 Vet. App. at 68.

The Board next notes that the Veteran's claim does not meet all of the criteria set out in 38 U.S.C.A. § 1725 in order for payment or reimbursement to be authorized under this statute as well.  First, the Board acknowledges that the services provided to the Veteran on October 6-7, 2011, by JFK Medical Center appear to be "emergency services."  The Veteran presented to the ER at JFK Medical Center on October 6, 2011, and was seen by ER physicians nurses upon arrival.  It is clear from a review of the record evidence that JFK Medical Center is "a hospital emergency department or a similar facility held out as providing emergency care to the public."  See 38 U.S.C.A. § 1725(a).  Second, as noted elsewhere, the Veteran's withdrawal seizures, alcohol abuse, bipolar disorder, and transaminitis treated on October 6-7, 2011, by JFK Medical Center were not of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The record evidence suggests that the Veteran's conditions were non-emergent and she had been seen as recently as 2 days earlier by VA clinicians at a VA Medical Center before seeking treatment in the ER at JFK Medical Center for the non-emergent conditions.  See 38 U.S.C.A. § 1725(b); see also 38 C.F.R. § 17.1005.  Third, as also noted elsewhere, the evidence indicates that an attempt to use VA or other Federal facilities beforehand or obtain prior authorization for the services required would have been reasonable, sound, wise, or practicable.  There is no credible indication that treatment had been or would be refused if the Veteran had attempted to use a VA clinic beforehand.  See 38 U.S.C.A. § 1725(c).  Because her medical conditions (diagnosed as withdrawal seizures, alcohol abuse, bipolar disorder, and transaminitis) were non-emergent at the time she was seen in the ER at JFK Medical Center on October 6-7, 2011, there was no medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility.  See 38 U.S.C.A. § 1725(d).

It appears that the Veteran was enrolled in the VA health care system and received medical treatment from VA within 24 months of (indeed, 2 days before) her hospitalization at JFK Medical Center on October 6-7, 2011.  And it is undisputed that the Veteran is financially liable to JFK Medical Center for payment of the expenses incurred during her hospitalization on October 6-7, 2011.  See 38 U.S.C.A. § 1725(f).  The record evidence finally indicates that, at the time of her admission to JFK Medical Center, the Veteran had other health care coverage which provides for payment or reimbursement of the charges incurred.  The Veteran has private health insurance (through Humana) and was enrolled in Medicare Part A and Part B.  The Veteran does not contend, and the evidence does not show, that she has no contractual or legal recourse against a third party that could reasonably be pursued for all or in part her liability to the provider.  See 38 U.S.C.A. § 1725(h).  Finally, and as discussed above, the Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  See 38 U.S.C.A. § 1725(i).  In summary, the Board finds that, because all of the criteria outlined in 38 U.S.C.A. § 1725 are not met, VA is precluded from paying unauthorized medical expenses incurred at a private facility.  See also 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(g); Melson, 1 Vet. App. at 334.

The Board recognizes that the Veteran disagrees with this determination and notes in this regard that she is competent to provide evidence and argument about what she experienced.  The Veteran has asserted that she was hospitalized at JFK Medical Center on October 6-7, 2011, for an unspecified "service-connected disability."  As noted elsewhere, service connection is not in effect for withdrawal seizures, alcohol abuse, and transaminitis treated at JFK Medical Center on October 6-7, 2011.  The Veteran also contends that a May 30, 2012, Administrative Note from a VA psychiatrist in her VA outpatient treatment records supports her assertion that her treatment at JFK Medical Center on October 6-7, 2011, was for a service-connected disability.  A detailed review of this Administrative Note shows that it does not support the Veteran's assertions regarding the conditions treated at JFK Medical Center on October 6-7, 2011.  In her May 30, 2012, note, the VA psychiatrist stated that "the focus of treatment was multifactorial, including...stabilization of mood (anxiety, depression) as well as addressing substance related issues."  This clinician also concluded that it was "apparent that [the Veteran] had symptomatic mental illness during this time period which occurred concurrent to but not secondary to substance use."  Also, it is well settled that service connection is prohibited for primary disability due to substance use (or alcohol intoxication, as in this case).  Thus, the Board finds that the May 30, 2012, Administrative Note is entitled to little probative value on the issue of whether the Veteran is entitled to payment or reimbursement of unauthorized medical expenses incurred at JFK Medical Center on October 6-7, 2011.

The Board observes that no medical professional has indicated that the Veteran's ER visit at JFK Medical Center on October 6-7, 2011, was under emergent circumstances.  The evidence suggests instead that the Veteran's condition was non-emergent when she sought treatment at a private facility on October 6-7, 2011.  And, as discussed above, after reviewing the record evidence, the Board finds that a prudent layperson would not consider the situation that the Veteran faced on October 6-7, 2011, to be emergent.  

The Board next finds that the preponderance of the evidence is against granting the Veteran's claim of entitlement to payment or reimbursement of non-VA medical expenses for an emergency room visit at Wellington Regional Medical Center, Wellington, Florida, on October 11, 2011.  The Board notes initially that the Veteran does not contend, and the record evidence does not indicate, that her ER visit at Wellington Regional Medical Center, Wellington, Florida ("WRMC"), on October 11, 2011, was "authorized" by VA.  The record evidence shows that the Veteran currently is enrolled in the VA healthcare system and receives outpatient treatment from VA and was enrolled and receiving outpatient treatment at all times relevant to this appeal (i.e., in October 2011).  Having reviewed the record evidence, the Board concludes that the Veteran's ER visit at WRMC on October 11, 2011, was not authorized by VA either explicitly or implicitly.  See 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54; see also Similes, 6 Vet. App. at 557.

The Board notes that the Veteran's claim does not meet all three of the criteria set out in 38 U.S.C.A. § 1728 in order for payment or reimbursement to be authorized under this statute.  First, service connection is not in effect for the condition (alcohol intoxication) treated in the ER at WRMC on October 11, 2011.  The Veteran also does not contend, and the evidence does not indicate, that this ER visit was for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability.  A review of the claims file demonstrates that the Veteran does not experience a total disability, permanent in nature, resulting from a service-connected disability.  The Veteran further is not a participant in a rehabilitation program and has not been medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i).  See 38 U.S.C.A. § 1728(a).

Second, the record evidence shows that the Veteran's ER visit at WRMC on October 11, 2011, was for a non-emergent condition (alcohol intoxication).  There is no indication in the medical evidence of record that the Veteran's treatment in the ER at WRMC on October 11, 2011, was for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Id.

Third, the Veteran again contends that VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  See 38 U.S.C.A. § 1728(c).  There is no credible indication that the Veteran actually attempted to call or visit any VA health care facility on October 11, 2011, when she was admitted to the ER at WRMC, or, if she had, that she would not have received treatment that same day.  The Board also notes that, given the Veteran's apparently excessive alcohol abuse "over the last 8 hours" prior to her admission to the ER at WRMC on October 11, 2011, and given her condition of being "somnolent but easily arousable by voice" on admission to the ER, she would not have been able to drive herself in order to attempt to obtain treatment for her non-emergent alcohol intoxication.  The fact remains that the Veteran was treated in the ER at WRMC on October 11, 2011, for a non-emergent condition (alcohol intoxication).  

Given the foregoing, and especially in light of the Veteran's failure to contact VA beforehand for treatment of her non-emergent medical conditions before she went to the ER at WRMC and her previous treatment for detoxification at the VAMC, the Board cannot conclude that VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  Id.  The Board concludes that an attempt to use VA or other Federal facilities beforehand or obtain prior authorization for the services required would have been reasonable, sound, wise, or practicable, given the non-emergent condition (alcohol intoxication) for which the Veteran sought treatment on that date.  Because all three statutory requirements under 38 U.S.C.A. § 1728 have not been met, payment or reimbursement is not authorized under this statute.  See 38 U.S.C.A. § 1728 (West 2014); see also Zimick, 11 Vet. App. at 49, and Hayes, 6 Vet. App. at 68.

The Board next notes that the Veteran's claim does not meet all of the criteria set out in 38 U.S.C.A. § 1725 in order for payment or reimbursement to be authorized under this statute as well.  First, the Board acknowledges that the services provided to the Veteran on October 11, 2011, by WRMC appear to be "emergency services."  The Veteran was transported to the ER at WRMC by ambulance on October 11, 2011, and was seen by ER physicians nurses upon arrival.  It is clear from a review of the record evidence that WRMC is "a hospital emergency department or a similar facility held out as providing emergency care to the public."  See 38 U.S.C.A. § 1725(a).  Second, as noted elsewhere, the Veteran's alcohol intoxication treated on October 11, 2011, by WRMC were not of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The record evidence suggests that the Veteran's conditions were non-emergent and, as discussed above, she had been seen as recently as 4 days earlier at JFK Medical Center for a very similar condition (alcohol abuse) before seeking treatment in the ER at WRMC for the non-emergent condition (alcohol intoxication).  See 38 U.S.C.A. § 1725(b); see also 38 C.F.R. § 17.1005.  Third, as also noted elsewhere, the evidence indicates that an attempt to use VA or other Federal facilities beforehand or obtain prior authorization for the services required would have been reasonable, sound, wise, or practicable.  There is no credible indication that treatment had been or would be refused if the Veteran had attempted to use a VA clinic beforehand.  See 38 U.S.C.A. § 1725(c).  Because her medical condition (alcohol intoxication) was non-emergent at the time she was seen in the ER at WRMC on October 11, 2011, there was no medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility.  See 38 U.S.C.A. § 1725(d).

It appears that the Veteran was enrolled in the VA health care system and received medical treatment from VA within 24 months of her ER visit at WRMC on October 11, 2011.  And it is undisputed that the Veteran is financially liable to WRMC for payment of the expenses incurred during her ER visit on October 11, 2011.  See 38 U.S.C.A. § 1725(f).  The record evidence finally indicates that, at the time of her admission to WRMC, the Veteran had other health care coverage which provides for payment or reimbursement of the charges incurred.  As noted elsewhere, the Veteran had private health insurance (through Humana) and was enrolled in Medicare Part A and Part B as of October 2011.  The Veteran does not contend, and the evidence does not show, that she has no contractual or legal recourse against a third party that could reasonably be pursued for all or in part her liability to the provider.  See 38 U.S.C.A. § 1725(h).  Finally, and as discussed above, the Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  See 38 U.S.C.A. § 1725(i).  In summary, the Board finds that, because all of the criteria outlined in 38 U.S.C.A. § 1725 are not met, VA is precluded from paying unauthorized medical expenses incurred at a private facility.  See also 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(g); Melson, 1 Vet. App. at 334.

The Board recognizes that the Veteran disagrees with this determination and notes in this regard that she is competent to provide evidence and argument about what she experienced.  The Veteran has asserted that she was hospitalized at WRMC on October 11, 2011, for treatment of "PTSD and bipolar occurrences and self-medicating.  I was on the critical list for suicide prevention."  She also has asserted that she was forced by emergency medical services (EMS) technicians to go to WRMC rather than VA and, upon arrival, was ignored by WRMC staff until her mother brought her to VA with "a fever of over 103" degrees and then hospitalized at VA for 10 days.  

The Board cannot find the Veteran's assertions regarding her ER visit at WRMC on October 11, 2011, credible because they are not supported by the medical evidence of record.  Contrary to the Veteran's assertions, the record shows that she arrived at the ER intoxicated due to excessive alcohol intake for 8 hours prior to her ER admission.  They also show that she was examined promptly on her admission and then "observed for several hours [with] no significant symptoms in the ER."  The Veteran was discharged home on a routine discharge.  There further is no indication that she had a fever when she left WRMC or was taken to a VA medical center immediately after her ER discharge.  Given the foregoing, the Board concludes that the Veteran's lay assertions regarding her ER visit at WRMC on October 11, 2011, although competent, are not credible.  See generally Layno v. Brown, 6 Vet. App. 465 (1994), Barr v. Nicholson, 21 Vet. App. 303 (2007), and Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board observes that no medical professional has indicated that the Veteran's ER visit at WRMC on October 11, 2011, was under emergent circumstances.  The evidence suggests instead that the Veteran's condition was non-emergent when she sought treatment at a private facility on October 11, 2011.  And, as discussed above, after reviewing the record evidence, the Board finds that a prudent layperson would not consider the situation that the Veteran faced on October 11, 2011, to be emergent as contemplated in the statute.  

While the Board is sympathetic to the Veteran, it is bound by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Court has held that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to payment or reimbursement of non-VA medical expenses for an emergency room visit at John F. Kennedy Medical Center, Atlantis, Florida, on October 6-7, 2011, is denied.

Entitlement to payment or reimbursement of non-VA medical expenses for an emergency room visit at Wellington Regional Medical Center on October 11, 2011, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


